19-3917
United States v. Buissereth

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of January, two thousand twenty-one.

Present:
            ROBERT A. KATZMANN,
            MICHAEL H. PARK,
            STEVEN J. MENASHI,
                  Circuit Judges.
_____________________________________

UNITED STATES OF AMERICA,

         Appellee,

                  v.                                             19-3917

PIERRE BUISSERETH, AKA PETE,

      Defendant-Appellant.
_____________________________________

For Appellee:                                     CHARLES N. ROSE and SAMUEL P. NITZE,
                                                  Assistant United States Attorneys, for Seth
                                                  D. DuCharme, Acting United States
                                                  Attorney for the Eastern District of New
                                                  York, Brooklyn, NY.

For Defendant-Appellant:                          EDWARD S. ZAS, Assistant Federal Public
                                                  Defender, Federal Defenders of New York,
                                                  Inc. Appeals Bureau, New York, NY.




                                             1
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Feuerstein, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is VACATED in part and the case is

REMANDED.

       Defendant-appellant Pierre Buissereth appeals from a judgment entered on November 19,

2019 in the United States District Court for the Eastern District of New York (Feuerstein, J.),

finding him in violation of the conditions of supervised release imposed as part of a prior sentence,

and sentencing him to a new term of imprisonment and a new period of supervised release to

follow. Specifically, Buissereth challenges the district court’s imposition of a risk notification

condition of supervised release (“Standard Condition 12”), which provides:

       If the probation officer determines that you pose a risk to another person (including an
       organization), the probation officer may require you to notify the person about the risk and
       you must comply with that instruction. The probation officer may contact the person and
       confirm that you have notified the person about the risk.

App’x at 49; see also U.S.S.G. § 5D1.3(c)(12). We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       “We review de novo questions of law arising from the imposition of a condition of

supervised release.” United States v. Reeves, 591 F.3d 77, 80 (2d Cir. 2010). 1 Although Bussiereth

did not raise his challenge below, we decline to apply plain error review because Bussiereth did

not have an opportunity to object before the district court. See Fed. R. Crim. P. 51(b).

       The defendant argues that the district court’s imposition of Standard Condition 12 is

unlawful based on United States v. Boles, 914 F.3d 95 (2d Cir.), cert. denied, 139 S. Ct. 2659



       1
          All emphases, internal quotation marks, citations, alterations, and footnotes are omitted
unless otherwise indicated.


                                                 2
(2019), in which we held that an identically-worded condition of supervised release was “vague

and afford[ed] too much discretion to the probation officer.” Id. at 111–12 (citing United States v.

Peterson, 248 F.3d 79 (2d Cir. 2001) (per curiam)). The government agrees and “consents to

vacatur of th[e] condition and a limited remand to permit the district court to determine (1) whether

to impose a notification condition and, if so, (2) to clarify its scope consistent with the relevant

holdings of this Court.” Appellee Br. at 2. Accordingly, we vacate Standard Condition 12, and we

remand for the district court to consider whether to impose a risk notification condition and, if it

imposes such a condition, to clarify its scope such that it is consistent with Boles and Peterson.

       For the foregoing reasons, the judgment of the district court is VACATED in part, and the

case is REMANDED for further proceedings consistent with this order.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3